Title: To Thomas Jefferson from Mustafa Baba, Dey of Algiers, 14 October 1803
From: Mustafa Baba, Dey of Algiers
To: Jefferson, Thomas


          
          If you are my friends and wish to remain so and wish to preserve your treaty with me you will send to me 10 Guns Brass 24 pounders with Cariages &c. and allso 5 Brass Guns 18 pounders with Cariages &c. Guns long for Batteries. I request you will not forget our friendship. I have spoken to your Consul on the subject and he is not inclineable to write although I consider him as Equal to one of your divan—and therefore request for our friendship and our treaty That you will not write me Evasive to my demand, as any favour demanded on your part I shall comply therewith whether your demand is great or small—
          
          this letter by order of Mustapha Pascha dey of Algiers & with his great seal The 26th. of The moon of Giumad Alahar 1218—Corresponding with The 14th. of October 1803—
          
          NB The dey further requires 60 Thsd. Bricks for furnaces
        